
	
		II
		111th CONGRESS
		1st Session
		S. 1497
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2009
			Ms. Cantwell (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  tax-exempt bond financing for fixed-wing emergency medical
		  aircraft.
	
	
		1.Tax-exempt bond financing for
			 fixed-wing emergency medical aircraft
			(a)In
			 generalSubsection (e) of
			 section 147 of the Internal Revenue Code of 1986 (relating to no portion of
			 bonds may be issued for skyboxes, airplanes, gambling establishments, etc.) is
			 amended by adding at the end the following new sentence: The preceding
			 sentence shall not apply to any fixed-wing aircraft equipped for, and
			 exclusively dedicated to providing, acute care emergency medical services
			 (within the meaning of 4261(g)(2)).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
